Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The election made by the applicant to the restriction is repeated below.  The response of the applicant has been received and made of record. Responses to the arguments of the applicant are provided after the first rejection to which they are directed.
Applicant’s election without traverse of group I (claims 1-13 and now 16-17) in the reply filed on 7/12/2019 is acknowledged. Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12/2019.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,4-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al., “Three-dimensional photolithographic patterning of multiple bioactive ligands in poly(ethylene glycol) hydrogels”, Soft Matter, Vol. 6 pp 5056-5063 (2010), in view of Torgerson et al., “Hydrogels for two-photon polymerization: A Toolbox for mimicking the extracellular matrix”, Adv. Funct. Mater., Vol. 23 pp 4542-4554 (2013) and Hoffmann et al., “Three-dimensional photolithographic micropatterning: A novel tool to probe the complexities of .
Hoffmann et al., “Three-dimensional photolithographic patterning of multiple bioactive ligands in poly(ethylene glycol) hydrogels”, Soft Matter, Vol. 6 pp 5056-5063 (2010) describes the formation of hydrogels into three dimensional structures using 3D printing, soft lithography, microfluidics and photolithography, but the result lack axial/depth fidelity and control. The use of two photon excitation to directly modify preformed photosensitive hydrogels is described (page 5056/ right column).  The hydrogels used were formed by containing a solution of polyethylene glycol diacrylate (PEG-DA) and 2,2-dimethoxy-2-phenylacetophenone (photoinitiator) on a silane treated glass slide using a PTFE spacer and curing using 365 nm UV light and then soaked in HBS until further processed (page 5057/right column).  To selectively functionalize the surface, the crosslinked PEG-DA hydrogel formed previously is immersed in a solution of monoacrylate-PEG-RGDS-AlexaFluor-488 and photoinitiator and a Ti:Sapphire laser scanned across the hydrogel preform in the described pattern and the hydrogel washed with HBS to remove the fluorescent monoacrylate-PEG-RGDS and photoinitiator, the result was then immersed in a solution of monoacrylate-PEG-RGDS-AlexaFluor-532 and photoinitiator, the Ti:Sapphire laser scanned across the hydrogel preform in the described pattern and the hydrogel washed with HBS to remove the fluorescent monoacrylate-PEG-RGDS and photoinitiator and the result was then immersed in a solution of monoacrylate-PEG-RGDS-AlexaFluor-633 and photoinitiator, the Ti:Sapphire laser scanned across the hydrogel preform in the described pattern and the hydrogel washed with HBS to remove the fluorescent monoacrylate-PEG-RGDS and photoinitiator to yields a hydrogel selectively functionalized with 3 fluorophores (pages 5080, left and right columns, see also figure 5 and associated text). 


	It would have been obvious to one skilled in the art to modify the process of Hoffmann et al., “Three-dimensional photolithographic patterning of multiple bioactive ligands in poly(ethylene glycol) hydrogels”, Soft Matter, Vol. 6 pp 5056-5063 (2010) by replacing the UV exposure at 365 nm with a two photon exposure using the 720 nm laser system to allow the formation of more accurate extracellular matrices such as that shown in figure 3 of Torgerson et al., “Hydrogels for two-photon polymerization: A Toolbox for mimicking the extracellular matrix”, Adv. Funct. Mater., Vol. 23 pp 4542-4554 (2013) with a reasonable expectation of success based upon the clear description of two photon polymerization using 2,2-dimethoxy-2-phenylacetophenone in Hoffmann et al., “Three-dimensional photolithographic micropatterning: A novel tool to probe the complexities of cell migration”, Integr,. Biol., Vol. 5(5) pp 817-827 (05/2013) (Via NIH public access  PMC 2014) which is the only photoinitiator described in Hoffmann et al., “Three-dimensional photolithographic patterning of multiple bioactive ligands in poly(ethylene glycol) hydrogels”, Soft Matter, Vol. 6 pp 5056-5063 (2010) and so is used in both the UV curing of the PEGda and the two photon functionalization of the PEGda hydrogel and adding cells, such as HT1080s to bind them at the monoacrylate-PEG-RGDS-AlexaFluor modified sites as taught by Hoffmann et al., “Three-dimensional photolithographic micropatterning: A novel tool to probe the complexities of cell migration”, Integr,. Biol., Vol. The position of the examiner is that the woodpile shown in figure 3 of Torgerson et al., “Hydrogels for two-photon polymerization: A Toolbox for mimicking the extracellular matrix”, Adv. Funct. Mater., Vol. 23 pp 4542-4554 (2013) meets the limitations of the array of features which clearly includes both arrays where the structures are logs/lines which are in contact with each other, 

	The applicant argues that Hoffmann et al., “Three-dimensional photolithographic patterning of multiple bioactive ligands in poly(ethylene glycol) hydrogels”, Soft Matter, Vol. 6 pp 5056-5063 (2010) does not teach the invention because of the UV curing/crosslinking used in the formation of the hydrogel.  The rejection relies upon Torgerson et al., “Hydrogels for two-photon polymerization: A Toolbox for mimicking the extracellular matrix”, Adv. Funct. Mater., Vol. 23 pp 4542-4554 (2013) and Hoffmann et al., “Three-dimensional photolithographic micropatterning: A novel tool to probe the complexities of cell migration”, Integr,. Biol., Vol. 5(5) pp 817-827 (05/2013) (Via NIH public access  PMC 2014) to teach the use of two photon crosslinking of the hydrogel with Hoffmann et al., “Three-dimensional photolithographic micropatterning: A novel tool to probe the complexities of cell migration”, Integr,. Biol., Vol. 5(5) pp 817-827 (05/2013) (Via NIH public access  PMC 2014) establishing that the 2,2-dimethoxy-2-phenylacetophenone used in the UV cure is inherently able to initiate polymerization under 2 photon exposure and direction to three dimensional hydrogel structures in Hoffmann et al., “Three-dimensional photolithographic patterning of multiple bioactive ligands in poly(ethylene glycol) hydrogels”, Soft Matter, Vol. 6 pp 5056-5063 (2010).  In the two photon curing of Torgerson et al., “Hydrogels for two-photon polymerization: A Toolbox for 
	
The applicant asserts on page 9 of the response of 5/19/2020 that none of the references teach chemically modifying the remaining sites (form the second photosensitive material) until they possess the desired encoded functionality.  The position of the examiner is that the adding of cells, such as HT1080s to bind them at the monoacrylate-PEG-RGDS-AlexaFluor modified sites as taught by Hoffmann et al., “Three-dimensional photolithographic micropatterning: A novel tool to probe the complexities of cell migration”, Integr,. Biol., Vol. 5(5) pp 817-827 (05/2013) (Via NIH public access  PMC 2014) meets this limitation.   
On pages 10-13 of the response of 5/19/2020, the applicant argues that the HT1080 cells do not chemically modify the PEG-RGDS reactive sites.  The examiner notes that Hoffmann et al., “Three-dimensional photolithographic micropatterning: A novel tool to probe the complexities of cell migration”, Integr,. Biol., Vol. 5(5) pp 817-827 (05/2013) specifically states:  “cells were incubated in fresh media and allowed to adhere. After 24 h, the hydrogels were washed gently with PBS to remove the non-adherent cells and imaged (Figure 1a) in the last paragraph of page 5 (emphasis added).   This adhesion of the cells is held by the examiner to be 
On pages 13-15 of the response of 5/19/2020, the applicant assert that one skilled in the art would recognize that one cannot substitute a short wavelength exposure for a longer wavelength two photon exposure and achieve the micropattern formation.  The examiner notes that the use of 2,2-dimethoxy-2-phenylacetophenone to facilitate UV single photon curing of (di)acrylates is evidenced in Hoffmann et al., “Three-dimensional photolithographic patterning of multiple bioactive ligands in poly(ethylene glycol) hydrogels”, Soft Matter, Vol. 6 pp 5056-5063 (2010) and this same photoinitiator is specifically described as able to initiate two photon polymerization by both Torgerson et al., “Hydrogels for two-photon polymerization: A Toolbox for mimicking the extracellular matrix”, Adv. Funct. Mater., Vol. 23 pp 4542-4554 (2013) and Hoffmann et al., “Three-dimensional photolithographic micropatterning: A novel tool to probe the complexities of cell migration”, Integr,. Biol., Vol. 5(5) pp 817-827 (05/2013) (Via NIH public access  PMC 2014), so on the evidence one would skilled in the art would recognize that the solution of polyethylene glycol diacrylate (PEG-DA) and 2,2-dimethoxy-2-phenylacetophenone of Hoffmann et al., “Three-dimensional photolithographic patterning of multiple bioactive ligands in poly(ethylene glycol) hydrogels”, Soft Matter, Vol. 6 pp 5056-5063 

The applicant in the response of 1/11/2021 argues the array of structures such as the array of figures 5b and 5c, but the claims do not exclude the structures from contacting each other. The benefit in using two photon crosslinking/polymerization to form the scaffold is clearly appreciated/known in the art as evidenced by the disclosed formation of complex 3D PEGda scaffolds with a 200 nm accuracy using 2PP in the presence of irgacure 369 is disclosed (page 4549. Left column) and the formation of a woodpile based scaffold shown in figure 3 of Torgerson et al., “Hydrogels for two-photon polymerization: A Toolbox for mimicking the extracellular matrix”, Adv. Funct. Mater., Vol. 23 pp 4542-4554 (2013).  The selective attachment/tailoring/functionalization of hydrogel scaffolds using two photon polymerization is taught in the applied Hoffmann et al., “Three-dimensional photolithographic patterning of multiple bioactive ligands in poly(ethylene glycol) hydrogels”, Soft Matter, Vol. 6 pp 5056-5063 (2010), who on page 10 describes “The TP-LSL system also has the advantage of increasingly precise guidance of cells in 2D and 3D”.
The position of the examiner is that the woodpile shown in figure 3 of Torgerson et al., “Hydrogels for two-photon polymerization: A Toolbox for mimicking the extracellular matrix”, Adv. Funct. Mater., Vol. 23 pp 4542-4554 (2013) meets the limitations of the array of features which clearly includes both arrays where the structures are logs/lines which are in contact with each other.  The examiner clearly differentiated between the single/monolithic structure of the prior art applied in this rejection and the isolated structures shown in figure 5b and 5c.  
.  

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al., “Three-dimensional photolithographic patterning of multiple bioactive ligands in poly(ethylene glycol) hydrogels”, Soft Matter, Vol. 6 pp 5056-5063 (2010), in view of Torgerson et al., “Hydrogels for two-photon polymerization: A Toolbox for mimicking the extracellular matrix”, Adv. Funct. Mater., Vol. 23 pp 4542-4554 (2013) and Hoffmann et al., “Three-dimensional photolithographic micropatterning: A novel tool to probe the complexities of cell migration”, Integr,. Biol., Vol. 5(5) pp 817-827 (05/2013) (Via NIH public access  PMC 2014) and Lewis et al. ‘449.
Lewis et al. ‘449 teaches that after forming the hydrogel structure, the entire structure is UV cured to ensure that it is fully cured [0072]
It would have been obvious to one skilled in the art to modify the process of Hoffmann et al., “Three-dimensional photolithographic patterning of multiple bioactive ligands in poly(ethylene glycol) hydrogels”, Soft Matter, Vol. 6 pp 5056-5063 (2010) by replacing the UC exposure at 365 nm with a two photon exposure using the 720 nm laser system to allow the 
 Hoffmann et al., “Three-dimensional photolithographic micropatterning: A novel tool to probe the complexities of cell migration”, Integr,. Biol., Vol. 5(5) pp 817-827 (05/2013) (Via NIH public access  PMC 2014) which is the only photoinitiator described in Hoffmann et al., “Three-dimensional photolithographic patterning of multiple bioactive ligands in poly(ethylene glycol) hydrogels”, Soft Matter, Vol. 6 pp 5056-5063 (2010) and so is used in both the UV curing of the PEGda and the two photon functionalization of the PEGda hydrogel and adding a UV final cure after the scaffold has been functionalized to the desired degree to fully cure the matrix based upon the teachings of Lewis et al. ‘449. 
The applicant also argues that the claim 1 does not recite a UV curing.  The position of the examiner is that this overall UV curing taught in Lewis et al. ‘449 meets the defunctionalization step of claim 3 as any remaining sites are cured/reacted by UV exposure.  Claim 3 does not limit the mode of desensitization.

Claims 1,2,4-8,10-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al., “Three-dimensional photolithographic patterning of multiple bioactive ligands in poly(ethylene glycol) hydrogels”, Soft Matter, Vol. 6 pp 5056-5063 (2010), in view of Torgerson et al., “Hydrogels for two-photon polymerization: A Toolbox for mimicking the extracellular matrix”, Adv. Funct. Mater., Vol. 23 pp 4542-4554 (2013) and Hoffmann et al., “Three-dimensional photolithographic micropatterning: A novel tool to probe the complexities of .
Kan et al. ‘802 teaches two photon recording with a photopolymerizable composition (target material) using 2,2-dimethoxy-2-phenylacetophenone as a photoinitiator , where the apparatus can have a scan speed of up to 30 mm/s (30000 m/s) [0044-0055]
Jiang et al. “Direct writing target structure by two-photon polymerization” Fusion Sci. & Technol., Vol. 70 pp 295-309 (08-09/2016) teaches 2 photon polymerization using a laser which can be adjusted over a power range of 0-100mW (average power) and scanning speeds of 10-20 mm/s (page 296, right column). Two photon polymerization (TPP) occurs between 6 and 12 mW (page 298/right column) and optimum powers were 15 to 50 mW with scan rates of 10-20 mm/sec (page 300/left column). 
	It would have been obvious to one skilled in the art to modify the processes rendered obvious by the combination of Hoffmann et al., “Three-dimensional photolithographic patterning of multiple bioactive ligands in poly(ethylene glycol) hydrogels”, Soft Matter, Vol. 6 pp 5056-5063 (2010), Torgerson et al., “Hydrogels for two-photon polymerization: A Toolbox for mimicking the extracellular matrix”, Adv. Funct. Mater., Vol. 23 pp 4542-4554 (2013) and Hoffmann et al., “Three-dimensional photolithographic micropatterning: A novel tool to probe the complexities of cell migration”, Integr,. Biol., Vol. 5(5) pp 817-827 (05/2013) (Via NIH public access  PMC 2014) by using known average laser powers and scanning speeds such as the 8-15 mW and 30 mm/s taught in Kan et al. ‘802 and Jiang et al. “Direct writing target structure by two-photon polymerization” Fusion Sci. & Technol., Vol. 70 pp 295-309 (08-09/2016) for the exposures to functionalize the hydrogels with a reasonable expectation of success based upon 
	Rejection stands for the reasons able as no further arguments were advanced beyond those addressed above.

Claims 1-8,10-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al., “Three-dimensional photolithographic patterning of multiple bioactive ligands in poly(ethylene glycol) hydrogels”, Soft Matter, Vol. 6 pp 5056-5063 (2010), in view of Torgerson et al., “Hydrogels for two-photon polymerization: A Toolbox for mimicking the extracellular matrix”, Adv. Funct. Mater., Vol. 23 pp 4542-4554 (2013), Hoffmann et al., “Three-dimensional photolithographic micropatterning: A novel tool to probe the complexities of cell migration”, Integr,. Biol., Vol. 5(5) pp 817-827 (05/2013) (Via NIH public access  PMC 2014) and Lewis et al. ‘449, further in view of Kan et al. ‘802 and Jiang et al. “Direct writing target structure by two-photon polymerization” Fusion Sci. & Technol., Vol. 70 pp 295-309 (08-09/2016).
It would have been obvious to one skilled in the art to modify the processes rendered obvious by the combination of Hoffmann et al., “Three-dimensional photolithographic patterning of multiple bioactive ligands in poly(ethylene glycol) hydrogels”, Soft Matter, Vol. 6 pp 5056-5063 (2010), Torgerson et al., “Hydrogels for two-photon polymerization: A Toolbox for mimicking the extracellular matrix”, Adv. Funct. Mater., Vol. 23 pp 4542-4554 (2013), Hoffmann et al., “Three-dimensional photolithographic micropatterning: A novel tool to probe 
Rejection stands for the reasons able as no further arguments were advanced beyond those addressed above.

Claims 1,2,4-8 and 10-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al., “Three-dimensional photolithographic patterning of multiple bioactive ligands in poly(ethylene glycol) hydrogels”, Soft Matter, Vol. 6 pp 5056-5063 (2010), in view of Torgerson et al., “Hydrogels for two-photon polymerization: A Toolbox for mimicking the extracellular matrix”, Adv. Funct. Mater., Vol. 23 pp 4542-4554 (2013) and Hoffmann et al., “Three-dimensional photolithographic micropatterning: A novel tool to probe the complexities of cell migration”, Integr,. Biol., Vol. 5(5) pp 817-827 (05/2013) (Via NIH public access  PMC 2014) and further in view of Wu et al., “Boronic affinity monolith with gold nanoparticle-modified hydrophilic polymer as a matrix for the highly specific capture of glycoproteins”, Chem. Eur. J. Vol. 20 pp 8737-8743 (2014).  

	It would have been obvious to one skilled in the art to modify the processes rendered obvious by the combination of Hoffmann et al., “Three-dimensional photolithographic patterning of multiple bioactive ligands in poly(ethylene glycol) hydrogels”, Soft Matter, Vol. 6 pp 5056-5063 (2010), in view of Torgerson et al., “Hydrogels for two-photon polymerization: A Toolbox for mimicking the extracellular matrix”, Adv. Funct. Mater., Vol. 23 pp 4542-4554 (2013) and Hoffmann et al., “Three-dimensional photolithographic micropatterning: A novel tool to probe the complexities of cell migration”, Integr,. Biol., Vol. 5(5) pp 817-827 (05/2013) (Via NIH public access  PMC 2014) which results in selective binding of cells by replacing the monoacrylate-PEG-RGDS-AlexaFluor-488 in the immersion solution with glycidyl methacrylate which were copolymerized with PEGda in Wu et al., “Boronic affinity monolith with gold nanoparticle-modified hydrophilic polymer as a matrix for the highly specific capture of glycoproteins”, Chem. Eur. J. Vol. 20 pp 8737-8743 (2014)  with a reasonable expectation of the inducing two-photopolymerization of the (meth)acrylate monomer and rinsing the solution as discussed in Hoffmann et al., “Three-dimensional photolithographic patterning of multiple 
Rejection stands for the reasons able as no further arguments were advanced beyond those addressed above.

Claims 1,3-8,10-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al., “Three-dimensional photolithographic patterning of multiple bioactive ligands in poly(ethylene glycol) hydrogels”, Soft Matter, Vol. 6 pp 5056-5063 (2010), in view of Torgerson et al., “Hydrogels for two-photon polymerization: A Toolbox for mimicking the extracellular matrix”, Adv. Funct. Mater., Vol. 23 pp 4542-4554 (2013), Hoffmann et al., “Three-dimensional photolithographic micropatterning: A novel tool to probe the complexities of cell migration”, Integr,. Biol., Vol. 5(5) pp 817-827 (05/2013) (Via NIH public access  PMC 2014) and Lewis et al. ‘449, further in view of Wu et al., “Boronic affinity monolith with gold .
It would have been obvious to one skilled in the art to modify the processes rendered obvious by the combination of Hoffmann et al., “Three-dimensional photolithographic patterning of multiple bioactive ligands in poly(ethylene glycol) hydrogels”, Soft Matter, Vol. 6 pp 5056-5063 (2010), in view of Torgerson et al., “Hydrogels for two-photon polymerization: A Toolbox for mimicking the extracellular matrix”, Adv. Funct. Mater., Vol. 23 pp 4542-4554 (2013), Hoffmann et al., “Three-dimensional photolithographic micropatterning: A novel tool to probe the complexities of cell migration”, Integr,. Biol., Vol. 5(5) pp 817-827 (05/2013) (Via NIH public access  PMC 2014) and Lewis et al. ‘449 which results in selective binding of cells by replacing the monoacrylate-PEG-RGDS-AlexaFluor-488 in the immersion solution with glycidyl methacrylate which were copolymerized with PEGda in Wu et al., “Boronic affinity monolith with gold nanoparticle-modified hydrophilic polymer as a matrix for the highly specific capture of glycoproteins”, Chem. Eur. J. Vol. 20 pp 8737-8743 (2014)  with a reasonable expectation of the inducing two-photopolymerization of the (meth)acrylate monomer and rinsing the solution as discussed in Hoffmann et al., “Three-dimensional photolithographic patterning of multiple bioactive ligands in poly(ethylene glycol) hydrogels”, Soft Matter, Vol. 6 pp 5056-5063 (2010) and reacting the pendant glycidyl groups with cystamine which reacts with the pendant/available glycidyl moieties, followed by a reduction with tris(2-carboxylethyl)phosphine to yield thiol (-SH, sulfhydryl) moieties which selectively bind gold nanoparticles which provide a surface for binding 4-mercaptophenyoboronic acid (MPBA) and 2-mercaptoethylamine (MPA) which allows the selective binding of glycoproteins such as  ovalbumin (OVA) as taught by Wu et al., “Boronic affinity monolith with gold nanoparticle-modified hydrophilic polymer as a matrix for 
Rejection stands for the reasons able as no further arguments were advanced beyond those addressed above.

Claims 1,2,4-8,10-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al., “Three-dimensional photolithographic patterning of multiple bioactive ligands in poly(ethylene glycol) hydrogels”, Soft Matter, Vol. 6 pp 5056-5063 (2010), in view of Torgerson et al., “Hydrogels for two-photon polymerization: A Toolbox for mimicking the extracellular matrix”, Adv. Funct. Mater., Vol. 23 pp 4542-4554 (2013) and Hoffmann et al., “Three-dimensional photolithographic micropatterning: A novel tool to probe the complexities of cell migration”, Integr,. Biol., Vol. 5(5) pp 817-827 (05/2013) (Via NIH public access  PMC 2014), further in view of Buividas et al., “Optical and thermal characterization on micro-optical elements made by femptosecond laser writing”, Proc. SPIE vol. 8923, article 89234X (9 pages) (12/2013). 
Buividas et al., “Optical and thermal characterization on micro-optical elements made by femtosecond laser writing”, Proc. SPIE vol. 8923, article 89234X (9 pages) (12/2013) teaches an 3 x 4 array of isolated woodpile structures formed using two-photon polymerization in figure 1(a) with figure 1b showing the structure of one of the woodpiles in greater detail (page 2). 
	It would have been obvious to extend the processes rendered obvious by the combination of Hoffmann et al., “Three-dimensional photolithographic patterning of multiple bioactive .

Claims 1-8, 10-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al., “Three-dimensional photolithographic patterning of multiple bioactive ligands in poly(ethylene glycol) hydrogels”, Soft Matter, Vol. 6 pp 5056-5063 (2010), in view of Torgerson et al., “Hydrogels for two-photon polymerization: A Toolbox for mimicking the extracellular matrix”, Adv. Funct. Mater., Vol. 23 pp 4542-4554 (2013) and Hoffmann et al., “Three-dimensional photolithographic micropatterning: A novel tool to probe the complexities of cell migration”, Integr,. Biol., Vol. 5(5) pp 817-827 (05/2013) (Via NIH public access  PMC 2014) and Lewis et al. ‘449, further in view of Buividas et al., “Optical and thermal characterization on micro-optical elements made by femptosecond laser writing”, Proc. SPIE vol. 8923, article 89234X (9 pages) (12/2013). 
.

Claims 1-8,10-13,16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al., “Three-dimensional photolithographic patterning of multiple bioactive ligands in poly(ethylene glycol) hydrogels”, Soft Matter, Vol. 6 pp 5056-5063 (2010), in view of Torgerson et al., “Hydrogels for two-photon polymerization: A Toolbox for mimicking the extracellular matrix”, Adv. Funct. Mater., Vol. 23 pp 4542-4554 (2013), Hoffmann et al., “Three-dimensional photolithographic micropatterning: A novel tool to probe the complexities of cell migration”, Integr,. Biol., Vol. 5(5) pp 817-827 (05/2013) (Via NIH public access  PMC 2014), Lewis et al. ‘449, Kan et al. ‘802 and Jiang et al. “Direct writing target structure by two-photon polymerization” Fusion Sci. & Technol., Vol. 70 pp 295-309 (08-09/2016), further in . 
It would have been obvious to extend the processes rendered obvious by the combination of Hoffmann et al., “Three-dimensional photolithographic patterning of multiple bioactive ligands in poly(ethylene glycol) hydrogels”, Soft Matter, Vol. 6 pp 5056-5063 (2010), Torgerson et al., “Hydrogels for two-photon polymerization: A Toolbox for mimicking the extracellular matrix”, Adv. Funct. Mater., Vol. 23 pp 4542-4554 (2013), Hoffmann et al., “Three-dimensional photolithographic micropatterning: A novel tool to probe the complexities of cell migration”, Integr,. Biol., Vol. 5(5) pp 817-827 (05/2013) (Via NIH public access  PMC 2014), Lewis et al. ‘449, Kan et al. ‘802 and Jiang et al. “Direct writing target structure by two-photon polymerization” Fusion Sci. & Technol., Vol. 70 pp 295-309 (08-09/2016) by forming multiple isolated woodpile structures shown in figure 3 of Torgerson et al., “Hydrogels for two-photon polymerization: A Toolbox for mimicking the extracellular matrix”, Adv. Funct. Mater., Vol. 23 pp 4542-4554 (2013) in a manner similar to the woodpile arrays of Buividas et al., “Optical and thermal characterization on micro-optical elements made by femtosecond laser writing”, Proc. SPIE vol. 8923, article 89234X (9 pages) (12/2013) with the benefit of forming multiple structures for use.



Claims 1,2,4-8,10-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al., “Three-dimensional photolithographic patterning of multiple bioactive ligands in poly(ethylene glycol) hydrogels”, Soft Matter, Vol. 6 pp 5056-5063 (2010), in view of . 
It would have been obvious to extend the processes rendered obvious by the combination of Hoffmann et al., “Three-dimensional photolithographic patterning of multiple bioactive ligands in poly(ethylene glycol) hydrogels”, Soft Matter, Vol. 6 pp 5056-5063 (2010), Torgerson et al., “Hydrogels for two-photon polymerization: A Toolbox for mimicking the extracellular matrix”, Adv. Funct. Mater., Vol. 23 pp 4542-4554 (2013), Hoffmann et al., “Three-dimensional photolithographic micropatterning: A novel tool to probe the complexities of cell migration”, Integr,. Biol., Vol. 5(5) pp 817-827 (05/2013) (Via NIH public access  PMC 2014) and Wu et al., “Boronic affinity monolith with gold nanoparticle-modified hydrophilic polymer as a matrix for the highly specific capture of glycoproteins”, Chem. Eur. J. Vol. 20 pp 8737-8743 (2014) by forming multiple isolated woodpile structures shown in figure 3 of Torgerson et al., “Hydrogels for two-photon polymerization: A Toolbox for mimicking the extracellular matrix”, Adv. Funct. Mater., Vol. 23 pp 4542-4554 (2013) in a manner similar to the woodpile arrays of Buividas et al., “Optical and thermal characterization on micro-optical elements made by femtosecond laser .

Claims 1,3-8,10-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al., “Three-dimensional photolithographic patterning of multiple bioactive ligands in poly(ethylene glycol) hydrogels”, Soft Matter, Vol. 6 pp 5056-5063 (2010), in view of Torgerson et al., “Hydrogels for two-photon polymerization: A Toolbox for mimicking the extracellular matrix”, Adv. Funct. Mater., Vol. 23 pp 4542-4554 (2013), Hoffmann et al., “Three-dimensional photolithographic micropatterning: A novel tool to probe the complexities of cell migration”, Integr,. Biol., Vol. 5(5) pp 817-827 (05/2013) (Via NIH public access  PMC 2014), Lewis et al. ‘449 and Wu et al., “Boronic affinity monolith with gold nanoparticle-modified hydrophilic polymer as a matrix for the highly specific capture of glycoproteins”, Chem. Eur. J. Vol. 20 pp 8737-8743 (2014), further in view of Buividas et al., “Optical and thermal characterization on micro-optical elements made by femtosecond laser writing”, Proc. SPIE vol. 8923, article 89234X (9 pages) (12/2013). 
It would have been obvious to extend the processes rendered obvious by the combination of Hoffmann et al., “Three-dimensional photolithographic patterning of multiple bioactive ligands in poly(ethylene glycol) hydrogels”, Soft Matter, Vol. 6 pp 5056-5063 (2010), Torgerson et al., “Hydrogels for two-photon polymerization: A Toolbox for mimicking the extracellular matrix”, Adv. Funct. Mater., Vol. 23 pp 4542-4554 (2013), Hoffmann et al., “Three-dimensional photolithographic micropatterning: A novel tool to probe the complexities of cell migration”, Integr,. Biol., Vol. 5(5) pp 817-827 (05/2013) Via NIH public access  PMC 2014), Lewis et al. ‘449 and Wu et al., “Boronic affinity monolith with gold nanoparticle-modified hydrophilic .

Claims 1,3-8,10-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Medina-Sanchez, et al., "Rapid 3D printing of complex polymeric tubular catalytic micromotors", 2016 International conference on manipulation, automations and robotics at small scales (MARSS), pp 1-6 (added to IEEE xplore, on 09/08/2016), presented 07/18-22/2016 in view of  Wu et al., “Boronic affinity monolith with gold nanoparticle-modified hydrophilic polymer as a matrix for the highly specific capture of glycoproteins”, Chem. Eur. J. Vol. 20 pp 8737-8743 (2014), Hoffmann et al., “Three-dimensional photolithographic patterning of multiple bioactive ligands in poly(ethylene glycol) hydrogels”, Soft Matter, Vol. 6 pp 5056-5063 (2010),  Zhu et al. “3-D-printed artificial microfish”, Adv. Mater., Vol. 27 pp 4411-4417 (2015) and Hoffmann et al., “Three-dimensional photolithographic micropatterning: A novel tool to probe the complexities of cell migration”, Integr,. Biol., Vol. 5(5) pp 817-827 (05/2013) (Via NIH public access  PMC 2014). 
Zhu et al. “3-D-printed artificial microfish”, Adv. Mater., Vol. 27 pp 4411-4417 (2015) teaches microscale continuous optical printing using a digital micromirror device (DMD) to expose an array of fish patterns in polyethyleneglycol diacrylate (PEGDA), The liquid PEGDA 3O4 nanoparticles (page 4412/right column and figure 1). 
Medina-Sanchez, et al., "Rapid 3D printing of complex polymeric tubular catalytic micromotors", 2016 International conference on manipulation, automations and robotics at small scales (MARSS), pp 1-6 (added to IEEE xplore, on 09/08/2016), presented 07/18-22/2016 (Paris) describes with respect to figure 1b, the formation of arrays of tubular micromotors using two photon polymerization of a photoresist with a 780 nm laser scanned using a galvanostatic actuator (page 2). The interior of these tubes were then coated with 100 nm of Nickel, 5 nm of titanium and 30 nm or Pt (page 3/left column). This results is surfaces interior surfaces which can generate oxygen bubbles when in a solution of hydrogen peroxide (see text associated with figure 2). 
It would have been obvious to one skilled in the art to modify the process of Medina-Sanchez, et al., "Rapid 3D printing of complex polymeric tubular catalytic micromotors", 2016 International conference on manipulation, automations and robotics at small scales (MARSS), pp 1-6 (added to IEEE xplore, on 09/08/2016), presented 07/18-22/2016 (Paris) by using a combination of polyethyleneglycol diacrylate and glycidyl methacrylate, followed by the treatment of this cystamine which reacts with the pendant/available glycidyl moieties, followed by a reduction with tris(2-carboxylethyl)phosphine to yield thiol (-SH, sulfhydryl) moieties which selectively bind metal nanoparticles as taught by Wu et al., “Boronic affinity monolith with gold nanoparticle-modified hydrophilic polymer as a matrix for the highly specific capture of glycoproteins”, Chem. Eur. J. Vol. 20 pp 8737-8743 (2014) in place of deposition of the Ni, .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark F Huff can be reached on 571-272-1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737

/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        January 27, 2021